 

Exhibit 10.3(x)

ADTRAN, INC. CLAWBACK AGREEMENT

 

The Board of Directors of the Company (the "Board") adopted a policy that
requires executive officers who receive incentive based compensation to agree to
the terms of this Clawback Agreement (the “Agreement”). The Policy provides for
the recoupment of certain executive incentive based compensation received in
error as determined by accounting restatements resulting from material
noncompliance with financial reporting requirements under the federal securities
laws (the "Policy"). The Policy and this Agreement are designed to comply with
Section 10D of the Securities Exchange Act of 1934 (the "Exchange Act").

 

1.  Covered Executives. The Policy applies to the Company's current and former
executive officers, as determined by the Board in accordance with Section 10D of
the Exchange  Act and the listing standards of the national securities exchange
on which the Company's securities are listed, and such other executives who may
from time to time be deemed subject to the Policy by the Board ("Covered
Executives").

 

2.  Incentive Compensation. For purposes of the Policy and this Agreement,
Incentive Compensation means any of the following provided that such
compensation is granted, earned, or vested based wholly or in part on the
attainment of a financial reporting measure, annual bonuses and other short- and
long-term cash incentives; stock options; stock appreciation rights (“SAR”);
restricted stock; restricted stock units (“RSU”); performance shares; and
performance units. Financial reporting measures include: Company stock price;
Total Shareholder Return; revenues; net income; earnings before interest, taxes,
depreciation, and amortization (EBITDA); funds from operations;  liquidity
measures such as working capital or operating cash flow; return measures such as
return on invested capital or return on assets; earnings measures such as
earnings per share.

 

3.  Effective Date. This Agreement shall apply to Incentive Compensation that is
approved, awarded or granted to Covered Executives on or after January 1, 2015
or the Covered Executive’s later date of employment (“Effective Date”).

 

4.  Recoupment; Accounting Restatement. In the event the Company is required
to  prepare an accounting restatement of its financial statements due to the
Company's material noncompliance with any financial reporting requirement under
the securities laws, the Board requires reimbursement or forfeiture of any
excess Incentive Compensation received by the Covered Executive during the three
completed fiscal years immediately preceding the date on which the Company is
required to prepare an accounting restatement.

 

5.  Excess Incentive Compensation: Amount Subject to Recovery. The amount to be
recovered will be the after-tax value of the excess of the Incentive
Compensation paid to the Covered Executive based on the erroneous data over the
Incentive Compensation that would have been paid to the Covered Executive had it
been based on the restated results, as determined by the Board. If the Board
cannot determine the after-tax amount of excess Incentive Compensation received
by the Covered Executive directly from the information in the accounting
restatement, then the Board will make its determination based on a reasonable
estimate of the effect of the accounting restatement.

 

6.  Method of Recoupment. The Board will determine, in its sole discretion, the
method for recouping excess Incentive Compensation hereunder which may include,
without limitation: (a) requiring reimbursement of cash Incentive Compensation
previously  paid; (b) seeking recovery of any gain realized on the vesting,
exercise, settlement, sale, transfer, or other disposition of any equity-based
awards; (c) offsetting the recouped amount from any compensation otherwise owed
by the Company to the Covered Executive; (d) cancelling outstanding vested or
unvested equity awards; and (e) taking any other remedial and recovery action
permitted by law, as determined by the Board.

 

 

--------------------------------------------------------------------------------

 

 

7.  No Indemnification. The Company shall not indemnify any Covered Executives
against the loss of any incorrectly awarded Incentive Compensation.

 

8.  Interpretation. Covered Executive understands that the Board is authorized
to interpret and construe the Policy and to make all determinations necessary,
appropriate, or advisable for the administration of the Policy and this
Agreement. It is intended that the Policy be interpreted in a manner that is
consistent with the requirements of Section 10D of the Exchange Act and any
applicable rules or standards adopted by the Securities and Exchange Commission
or any national securities exchange on which the Company's securities are
listed.

 

9.  Other Recoupment Rights. The Board intends that the Policy will be applied
to the fullest extent of the law. The Board may require that any employment
agreement, equity award agreement, or similar agreement entered into on or after
the Effective Date shall,  as a condition to the grant of any benefit
thereunder, require a Covered Executive to execute this Agreement agreeing to
the terms of the Policy. Any right of recoupment under the Policy is in addition
to, and not in lieu of, any other remedies or rights of recoupment that may be
available to the Company pursuant to the terms of any similar policy in any
employment agreement, equity award agreement, or similar agreement and any other
legal remedies available to the Company.

 

10. Impracticability. The Board shall recover any excess Incentive Compensation
in accordance with the Policy unless such recovery would be impracticable, as
determined by Board after considering any applicable regulation of the
Securities and Exchange Commission and/or the listing standards of the national
securities exchange on which the Company's securities are listed.

 

AGREED TO as of the Effective Date.

 

EXECUTIVE:

 

By:                                                    Title:
                                                                

Effective Date:                                                   

 

 

 